Citation Nr: 1448759	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  10-34 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include as due to exposure to asbestos.

2.  Entitlement to service connection for residuals of a traumatic brain injury, to include dizziness and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1956 to January 1960 and from February 1960 to November 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  In January 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The issues on appeal were remanded for additional development in May 2013 and March 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A chronic lung disability was not manifest during active service and is not shown to have developed as a result of service, to include as due to exposure to asbestos.

2.  Residuals of a traumatic brain injury, to include dizziness and headaches, were not manifest during active service and are not shown to have developed as a result of service.


CONCLUSIONS OF LAW

1.  A lung disability was not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  Residuals of a traumatic brain injury, to include dizziness and headaches, were not incurred or aggravated as a result of active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in April 2009, July 2009, and November 2009.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, and statements and testimony in support of the claims.  VA's Adjudication Procedure Manual, M21-1 (M21-1), provides guidance for adjudication of claims based on exposure to some environmental hazards, as well as specific guidance in adjudicating asbestos-related claims.  M21-1, Part IV.ii.1.H.32, ii.1.H.29 and ii.2.C.9 (October 18, 2013).  The Board finds that the Veteran's asbestos exposure is, to some extent, conceded and that no further development of this matter is required.  The development requested on remand in May 2013 and March 2014 has been substantially completed.  There is no evidence of any additional existing pertinent records and further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained as to these issues are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  Chronic obstructive pulmonary disease (COPD) and traumatic brain injuries (TBI) are not chronic disease for presumptive service connection purposes.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2014).

In this case, the Veteran's service treatment records show that a July 1956 X-ray study revealed healed histoplasmosis.  A March 1958 study revealed multiple discrete pulmonary calcifications.  A January 1960 X-ray study was negative.  Examinations noted normal clinical evaluations of the lungs.  Records show the Veteran was struck by an automobile in March 1960 and that he sustained mild head trauma.  Neurological examinations and X-ray studies of the skull were noted to be normal.  It was noted he was unconscious when he was picked up by the ambulance and that he smelled of alcohol.  He had a laceration to the right temporal area and ecchymosis about the right eye.  Records show the Veteran served as a torpedoman's mate (TM-700) and VA reports note that asbestos exposure was probable for this rate.

In statements and testimony in support of his claims the Veteran reported having been struck by an automobile during service and stated he was thrown 30 feet in the air before being pinned underneath the automobile.  He stated he had headaches and dizziness during service, but that he received no treatment for them.  He also reported that he had been exposed to asbestos aboard ship and from shipyard dust.  

A February 2012 VA psychiatric disorders examination included diagnoses of posttraumatic stress disorder and major depressive disorder.  The examiner, however, found there was no evidence of a TBI or chronic residuals related thereto.  A February 2012 chest X-ray examination revealed old granulomatous disease and features of COPD.

A May 2013 VA examination included a diagnosis of TBI and noted a date of diagnosis in March 1960.  It was noted that the Veteran had been hit by an automobile and that he reported he had no memory of the accident.  The examiner noted that the records associated with the accident were not available, and that he had only brief spotty memories of the event and the following three to four days.  The Veteran also complained of headaches that had occurred daily over the past two years and recalled having headaches one to three times per week from 1961 to approximately 2010.  Facets of TBI included a complaint of mild memory loss, but judgment, motor activity, and visual spatial orientation were normal.  Social interaction was routinely appropriate and there was no evidence of neurobehavioral effects.  The examiner found the Veteran did not have any subjective symptoms or mental, physical, or neurological conditions or residuals attributable to a TBI.  A subsequent September 2013 addendum noted the claims file was reviewed, but that there were no records of the Veteran's "self-reported accident in March 1960."  It was further noted that the fact that he had been married since 1965 suggested stability of personality and ability to maintain a stable relationship, and that his employment history in jobs compatible with his level of education indicated no significant memory loss and no significant deterioration of memory since discharge.  It was additionally noted that there was no record of headache complaints and that a private neurology evaluation in 2005 included no mention of headaches with no abnormalities upon review of systems.  The examiner found there was no significant memory loss or headache problem related to the "self-reported TBI in 1960."  

A June 2013 VA medical opinion found that it was less likely that the Veteran had a lung disability that was incurred in or caused by an in-service injury, event, or illness.  The examiner stated that, upon review of the treatment records, chest X-ray studies, pulmonary function test (PFT) results and after conducting a medical history interview and an examination, it was evident that the Veteran did not have a clinically significant respiratory condition.  As such, it found noted to be reasonable to conclude that he did not had a lung disorder that had its onset in service nor that was otherwise etiologically related to his service, including asbestos exposure.  A June 2013 X-ray study revealed early COPD with calcified granuloma in the mid-lateral left lung field.  The lung fields were otherwise clear, bilaterally.  

In a May 2014 addendum opinion of the pulmonary examination, the examiner again found that it was less likely that the Veteran had a lung disability that was incurred in or caused by an in-service injury, event, or illness.  The examiner reiterated her June 2013 opinion and noted that the June 2013 X-ray study finding early COPD showed only anatomy and did not reflect the pathophysiology of the lungs.  It was noted that a diagnosis of a disturbance of lung function such as COPD should not be based upon a chest X-ray alone and that the "gold standard" test for lung function was a PFT carried out at a reputable medical center in a standardized pulmonary lab setting.  As the Veteran's PFT's did not indicate the presence of a lung disorder of COPD, a diagnosis of COPD was not warranted as of June 2013.  It was further noted that the calcified granuloma identified in the X-ray study was representative of a reactive change similar to scarring that occurred in the lung after particular types of infections, and that it was not an indication of an acute or chronic lung disorder.  The examiner found the Veteran did not have current symptoms or physical examination findings consistent with a chronic lung disorder.  Taking all of these factors into consideration it was less likely that the he had a lung disorder that had its onset during or was otherwise etiologically related to a period of active service, to include as due to asbestos exposure. 

An addendum to the TBI examination was also obtained in a May 2014.  It was noted that the Veteran reported having daily headaches for the immediate previous two years, having no headaches before his motor vehicle accident, and having mild to moderate headaches one to three times per week from 1960 to 2010.  His headaches had never interfered with his work and did not result in any disability.  They were not associated with nausea, vomiting, diarrhea, or photo-or phonophobia.  The examiner concluded that the Veteran's headaches appeared to be tension headaches and that the more severe and daily headaches beginning in 2010 appeared to represent a new pattern and did not appear to be related to the motor vehicle accident in 1960.  The examiner also noted that with regard to memory loss, the Veteran's work history indicated he had worked at jobs compatible with his level of education.  He had worked as a bus mechanic successfully for a number of years before he retired, and if there had been any significant memory loss it was unlikely he could have performed at his jobs successfully and not have been fired from them.  It was, therefore, found that any significant memory loss began after 2010.  It was less likely than not that the Veteran's current chronic daily headache and memory loss noted in the last several years was due to his motor vehicle accident and TBI of March 1960.  

Based upon the evidence of record, the Board finds that a lung disability and residuals of a traumatic brain injury, to include dizziness and headaches, were not manifest during active service and are not shown to have developed as a result of service.  The Veteran's exposure to asbestos, to some extent, is conceded and the available service treatment records show that he sustained a mild head trauma in a motor vehicle accident in March 1960.  The Board finds, however, that the May 2013, September 2013, and May 2014 VA opinions are persuasive that the Veteran has no present lung disability or residuals of a TBI as a result of active service.  The examiners are shown to have conducted thorough examinations, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history of symptom onset was adequately considered.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board notes that the May 2014 VA opinion concerning the lung disability specifically found the June 2013 X-ray study finding of early COPD did not reflect the pathophysiology of the lungs and that the Veteran's PFT's did not indicate COPD.  It was further noted that the calcified granuloma identified in the June 2013 X-ray study was representative of a reactive change similar to scarring that occurred in the lung after particular types of infections, and that it was not an indication of an acute or chronic lung disorder.  It is also significant to note that an X-ray study in July 1956 had revealed healed histoplasmosis.  As to the residuals of a TBI claim, although the May 2013 examination report noted facets of TBI including a complaint of mild memory loss, the examiner found the Veteran did not have any subjective symptoms or mental, physical, or neurological conditions or residuals attributable to a TBI.  The examiner subsequently provided an adequate explanation to clarify the provided opinions.  The Board finds there is no competent evidence demonstrating present lung disabilities or residuals of a TBI attributable to an event, injury, or disease in service.

Consideration has been given to the question of whether there was aggravation of the Veteran's histoplasmosis, which was noted at his service entrance examination.  38 U.S.C.A. §§ 1111, 1132, 1153 (West 2002); 38 C.F.R. § 3.304(b), 3.306 (2014).  However, as there is an absence of respiratory complaints in service and essentially an absence of any chronic disability, the service connection based on aggravation of a preexisting disability is not established.  There is simply no evidence of an increase in severity of the histoplasmosis.  Without there being an increase in severity, no finding needs to be made with respect to aggravation.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Lung disability and residuals of a TBI are not the type of conditions that are readily amenable to mere lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any such special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, his lay evidence does not constitute competent medical evidence and lacks probative value.  His opinions are also outweighed by the medical opinion of record.  Therefore, the service connection claims for a lung disability and for residuals of a TBI must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's claims.


ORDER

Entitlement to service connection for a lung disability, to include as due to exposure to asbestos, is denied.

Entitlement to service connection for residuals of a traumatic brain injury, to include dizziness and headaches, is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


